internal_revenue_service number release date index number -------------------- ---------------------------------- ---------------------------------------------------- --------------------------- ------------------------------------------------------------ -- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-142785-08 plr-142786-08 plr plr date date legend company a company b company c company d subparent e subparent f trust state g state h investment manager sub-advisor j k dear ----------------- ------------------------------------------------------------------------------ --------------------------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------- ------------------------- --------------------------------------------------------------------------------- ------------------------- ---------------------------------------------- ------------------------------------------------------ --------------------------- -------------------- ------------- ------------------------------------------------------------------------- ----------------------------------------------------------------------- ---- -- this is in response to the letter submitted by your authorized representative dated date requesting rulings concerning the tax_ownership of upper-tier fund shares defined below facts each of company a company b company c and company d each a company and together the companies is a stock_life_insurance_company organized under the laws plr-142785-08 of a state each of the companies is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code_of_1986 as amended the code the companies are part of an affiliated_group of companies company b and company c join in the filing of a consolidated_return with subparent e on an accrual accounting calendar_year basis while company a and company d join in the filing of a consolidated_return with subparent f on an accrual accounting calendar_year basis subparent e and subparent f are both ultimately owned by a common parent each company issues variable_annuity and life_insurance contracts the contracts that are based on a separate_account maintained by the issuing company each a separate_account each separate_account is divided into sub-accounts that correspond with the variable investment options offered under the contracts each a sub-account each sub-account invests all of its assets in shares of a corresponding series of the trust each series an insurance fund each insurance fund is a a regulated_investment_company a ric or b a partnership each insurance fund qualifies for look-through treatment under sec_1_817-5 certain existing insurance funds and certain insurance funds that the companies plan to establish collectively the upper-tier funds are or will be funds of funds that invest primarily in the shares of rics currently the other rics in which the upper-tier funds may invest all funds in which upper-tier funds invest hereinafter the lower-tier funds are limited to other insurance funds the companies plan to expand the discretion of the investment managers of these upper-tier funds to allow them to invest not only in other insurance funds but also to invest some or all of their assets in shares of rics and so called exchange traded funds etfs that are available for direct purchase by members of the general_public public mutual funds any investments in public mutual funds will be made in accordance with the requirements of sec_817 and the regulations thereunder the percentages of an upper-tier fund’s assets invested in the various public mutual funds will not be pre-set and as described in more detail below can be changed at any time based on the investment manager’s assessment of market conditions it is possible that at times up to one hundred percent of an upper-tier fund’s total assets may be invested in public mutual funds under normal market conditions no upper-tier fund will invest more than thirty percent of its total assets in any single public mutual_fund if fluctuations in the market values of an upper-tier fund’s assets cause the upper-tier fund’s investment in any public mutual_fund to exceed the thirty percent limit as of the last day of any calendar_quarter the upper-tier fund’s investments will be reallocated to comply with this limit within thirty days of the end of such quarter the contracts are variable_contracts within the meaning of sec_817 and are registered with the securities_and_exchange_commission sec under the securities act of the act each contract offers various investment options to which the owner may allocate net_premiums ie premiums less applicable state and local_taxes and earnings thereon only the issuing company may add or remove investment plr-142785-08 options under the contracts each company holds amounts allocated to variable investment options in its separate_account each separate_account is registered with the sec as a unit_investment_trust under the investment_company act of the act the assets of each separate_account are allocated among various sub- accounts that correspond to the variable investment options offered under the contracts at issuance of a contract the owner selects the amount of net_premiums to be allocated to each investment option and thus to each sub-account a contract owner may change the allocation of future premium payments among the available investment options at any time by notifying the issuing company generally each company permits contract owners to change their investment selection s in the separate_account s during the calendar_year subject_to limitations and or fees each sub-account of each separate_account invests all of its assets in shares of a corresponding insurance fund ie a corresponding series of the trust the trust is currently organized as a state g business_trust the trust and each insurance fund are registered with the sec under the act as open-end management investment companies and the shares of each insurance fund are registered with the sec under the act each insurance fund qualified as a ric under subchapter_m of the code in its most recent taxable_year and qualifies for look-through treatment under sec_1_817-5 pursuant to such look-through treatment the investments of the sub-accounts of each separate_account are adequately diversified within the meaning of sec_817 and sec_1_817-5 as described above the insurance funds include the upper-tier funds because the upper-tier funds are funds of funds they invest primarily in shares of other rics ie the lower-tier funds currently the lower-tier funds consist only of certain other insurance funds offered under the trust the companies plan to expand the discretion of the investment managers of certain existing and new upper-tier funds to allow them to invest not only in other insurance funds but also to invest some or all of their assets in shares of public mutual funds the contracts currently offer a variety of variable investment options from which the owner can choose in implementing an asset allocation model such a manual approach to asset allocation under the contracts requires the contract owner to make decisions regarding which insurance funds to include in his or her particular model monitor the allocations to those insurance funds and decide if and when to alter the allocations alternatively an owner can use the upper-tier funds for example five of the upper-tier funds are designed to correspond to particular investment risk tolerance levels exhibited by contract owners aggressive growth balanced moderate or a limited number of legacy contracts do not contain express limitations on such transfers all statements herein regarding the structure and federal regulatory treatment of the existing upper-tier funds apply equally to the new upper-tier funds that the companies plan to establish plr-142785-08 conservative the investment manager of each of these lifestyle upper-tier funds chooses which insurance funds to include in the upper-tier fund’s investments in accordance with the particular risk tolerance level the particular asset allocation model and investment goals of the lifestyle upper-tier funds do not change over time because some contract owners may not want to manually reallocate their contract values among the available insurance funds as they grow older the companies currently plan to offer a series of new upper-tier funds that will automate this process by following a target date investment strategy under such a strategy the contract owner will only need to select the target-date upper-tier fund that corresponds most closely to her anticipated retirement date eg and the investment manager of that upper-tier fund will automatically change the asset allocation model from more aggressive equity-based to more conservative fixed income-based as the target date approaches in addition to the foregoing the companies currently plan to or already have established upper-tier funds that pursue an absolute return strategy and an index allocation strategy the investment manager which is an affiliate of the companies serves as the investment_advisor for the trust and each insurance fund thereunder including the upper-tier funds the investment manager administers the business and affairs of the trust and retains and compensates the investment sub-advisors that manage the assets of the insurance funds currently the investment manager retains the sub-advisor which also is an affiliate of the companies as the primary sub-advisor for the upper-tier funds the sub-advisor formulates investment programs for the insurance funds that are consistent with their investment goals and policies and generally manages the investments of the insurance funds on a day-to-day basis the sub-advisor retains certain consultants each a consultant to perform financial analysis and to provide advice with respect to the investment management of the upper-tier funds which the sub-advisor then takes into account when making investment decisions the consultants may or may not be affiliates of the companies other than a contract owner’s ability to allocate premiums and transfer contract values among the various upper-tier funds all investment decisions regarding the upper-tier funds are and will be made by the investment manager in its sole and absolute discretion each company reserves the right to change or substitute upper-tier funds and there will be no guarantee by the company to a contract owner that a particular references hereinafter to management functions performed by the investment manager include those performed by the sub-advisor and the consultants unless otherwise specifically indicated plr-142785-08 upper-tier fund will always be available a contract owner will have no legal equitable direct or indirect ownership_interest in any of the assets held by an upper- tier fund rather the contract owner will have only a contractual claim against the issuing company to collect cash under the terms of the contract neither any company nor the investment manager solicits or will solicit contract owners or prospective contract owners to communicate about the selection quality or rate of return of any specific investment or group of investments held in any insurance fund including any upper-tier fund while nothing prevents a contract owner or prospective contract owner from attempting to initiate such communications with a company or the investment manager if such an unsolicited communication is made it will not result in discussions with the contract owner regarding the items listed above and any such communication will be disregarded when making any investment decisions an unsolicited communication from a contract owner or prospective contract owner regarding the selection quality or rate of return of any specific investment or group of investments will never affect the decisions of the investment manager with respect to such matters in no circumstance would a contract owner be able to direct the investment of an upper-tier fund in particular lower-tier funds including public mutual funds and there neither can be nor will be any arrangement or plan between the investment manager and a contract owner or a company and a contract owner regarding such specific investments the investment manager will retain absolute and complete discretion over these decisions and a contract owner will be able to decide only whether or not to allocate contract values to or from an investment option under the contract that invests in an upper-tier fund in accordance with federal securities law a prospectus for each upper-tier fund will be provided to each contract owner the investment option corresponding to each upper- tier fund also will be described in the contract periodically a contract owner will be able to obtain a list of an upper-tier fund’s most recent holdings including the percentage allocated to each such holding however this list will only be available days after the fact in addition to the foregoing the companies provide periodic reports to insurance brokers those reports typically include information on the investment performance of the upper-tier funds such information may include an explanation of reallocation decisions that were completed during the period to which the report relates but information regarding such decisions that are still pending or in the process of being implemented is not shared each upper-tier fund will be a mutual_fund that is registered with the sec under the act as an investment_company the act and rules thereunder impose certain requirements and restrictions that apply to mutual funds and thus that apply in connection with all variable_annuity and life_insurance contracts supported by separate_account investments in mutual funds for example even though shares of such a mutual_fund may be purchased exclusively by insurance_company segregated_asset plr-142785-08 accounts in support of variable_contracts and certain other eligible investors the act requires that the owners of registered variable_contracts such as the contracts involved here be given the right to instruct the issuing insurance_company how to vote the shares of the mutual_fund s supporting their contracts in addition certain fundamental investment restrictions of a mutual_fund such as the fund’s policies towards concentrating investments in a particular industry or group of industries borrowing money and issuing senior securities generally cannot be altered without an approving vote of those persons with voting rights consistently with these legal requirements an upper-tier fund must obtain the consenting vote of the contract owners before any of these fundamental investment restrictions may be changed however no single contract owner will have the ability to alter the investment strategy of an upper-tier fund these requirements are no different than those that apply under federal securities laws to any mutual_fund that is the underlying investment vehicle for registered variable_annuity and life_insurance contracts as a general matter the general investment strategies used by the upper-tier funds are well-known and widely utilized in the context of variable insurance products taxable investments in publicly-available mutual funds and qualified_retirement_plans the investment manager also serves as the investment manager of certain publicly- available mutual funds the public funds of funds that follow these strategies the public funds of funds invest substantially_all of their assets in shares of public mutual funds the upper-tier funds and the public funds of funds could have some degree of overlap in their lower-tier investments however the upper-tier funds will be eligible to invest in insurance funds as well as public mutual funds whereas public funds of funds are unable to invest in insurance funds in addition timing differences due to rebalancing incoming cash flows and fees create differences between the amount and type of investments held in the public funds of funds and the upper-tier funds representations in addition to the facts presented above the companies have also made the following representations a the contracts do not currently provide any contract owner with investment control or sufficient other incidents_of_ownership over the separate_account assets to be considered the owner of those assets for federal_income_tax purposes b the trust and each upper-tier fund is or in the case of upper tier funds that have not yet been established will be registered under the act as an open- end management investment_company see u s c sec_80a-12 d e iii aa see also c f_r sec_270 6e-3 t see u s c sec_80a-8 b and a regarding registration of investment policies and rules for changes thereto plr-142785-08 c each upper-tier fund is or in the case of upper tier funds that have not yet been established will be a regulated_investment_company or partnership that qualifies for look through treatment under sec_1_817-5 d each upper-tier fund will satisfy the diversification requirements of sec_817 and sec_1_817-5 of the treasury regulations e there is not and there will not be any arrangement plan contract or agreement between the investment manager the sub-advisor or a consultant and a contract owner regarding the availability of an upper-tier fund as a sub-account under the contract or the specific assets to be held by an upper-tier fund or any lower-tier fund f other than a contract owner’s ability to allocate premiums and transfer dollars among the various upper-tier funds all investment decisions regarding the upper-tier funds are and will be made by the investment manager sub- advisor and the trust’s board_of trustees in their sole and absolute discretion the percentage of an upper-tier fund’s assets invested in a particular lower- tier fund will not be fixed in advance of any contract owner’s investment and will be subject_to change by the investment manager or sub-advisor at any time g a contract owner cannot and will not be able to direct an upper-tier fund’s investment in any particular asset and there will be no agreement or plan between the issuing company the investment manager sub-advisor or consultant and a contract owner regarding such an investment h neither any company nor the investment manager solicits or will solicit contract owners or prospective contract owners to communicate about the selection quality or rate of return of any specific investment or group of investments held in any insurance fund including any upper-tier fund while nothing prevents a contract owner or prospective contract owner from attempting to initiate such communications with a company or the investment manager if such an unsolicited communication is made it will not result in discussions with the contract owner regarding the items listed above and any such communication will be disregarded when making any investment decisions i a contract owner does not have and will not have knowledge of the present assets invested by an upper-tier fund and does not have and will not have knowledge of the specific investment techniques of the investment manager a contract owner does not have and will not have any legal equitable direct or indirect ownership_interest in any of the assets of an upper-tier fund a contract owner only has and will only have a contractual claim against the issuing company to receive cash under the terms of the contract and j the contracts are variable_contracts within the meaning of sec_817 ruling requested an upper-tier fund’s investment in public mutual funds will not cause the contract owners to be treated as the owners of the upper-tier fund’s shares for federal_income_tax purposes plr-142785-08 law and analysis sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends a long standing doctrine_of taxation provides that taxation is not so much concerned with the refinement of title as it is with actual command over the property taxed - the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred 435_us_561 333_us_591 309_us_331 without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 749_f2d_513 8th cir revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retained the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also was able to exercise an owner’s right to vote account securities either through the custodian or individually the internal_revenue_service the service concluded that the purchaser possessed significant incidents_of_ownership over the assets held in the custodial_account the service reasoned that if a purchaser of an investment annuity_contract may select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are included in the purchaser’s gross_income in revrul_80_274 1980_2_cb_27 the service applying revrul_77_85 concluded that if a purchaser of an annuity_contract may select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes similarly revrul_81_225 1981_2_cb_12 concludes that investments in mutual_fund shares to fund annuity_contracts are considered to be owned by the purchaser of the annuity_contract if the mutual_fund shares are available for purchase by the general_public revrul_81_225 also concludes that if the mutual_fund shares are available only through the purchase of an annuity_contract then the sole function of the fund is to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its annuity_contracts and the mutual_fund shares plr-142785-08 are considered to be owned by the insurance_company finally in revrul_82_54 1982_1_cb_11 the purchaser of certain annuity_contracts could allocate premium payments among three funds and had an unlimited right to reallocate contract value among the funds prior to the maturity_date of the annuity_contract interests in the funds were not available for purchase by the general_public but were instead only available through the purchase of an annuity_contract the service concludes that the purchaser’s ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto did not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares in christoffersen v u s supra the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in an account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time the taxpayers also had the right upon seven days notice to withdraw funds surrender the contract or apply the accumulated value under the contract to provide annuity payments the eighth circuit held that for federal_income_tax purposes the taxpayers not the issuing insurance_company owned the mutual_fund shares that funded the variable_annuity the court concluded that the taxpayers surrendered few of the rights of ownership or control_over the assets of the subaccount that supported the annuity_contract according to the court the payment of annuity premiums management fees and the limitation of withdrawals to cash did not reflect a lack of ownership or control as the same requirements could be placed on traditional brokerage or management accounts thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares sec_817 which was enacted by congress as part of the deficit_reduction_act_of_1984 pub_l_no the 1984_act provides rules regarding the federal_income_tax treatment of variable life_insurance and annuity_contracts sec_817 of the code defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract in the legislative_history of the 1984_act congress expressed its intent to deny life_insurance treatment to any variable_contract if the assets supporting the contract include funds publicly available to investors plr-142785-08 the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors the legislative_history further provides that t he fact that a similar fund is available to the public will not cause the segregated_asset fund to be treated as being publicly available h_r conf_rep no pincite sec_817 of the code provides that a variable_contract based on a segregated_asset_account shall not be treated as an annuity endowment or life_insurance_contract unless the segregated_asset_account is adequately diversified in accordance with regulations prescribed by the secretary_of_the_treasury if a segregated_asset_account is not adequately diversified income earned by that segregated_asset_account is treated as ordinary_income received or accrued by the policyholders approximately two years after the enactment of sec_817 the treasury_department issued proposed and temporary regulations prescribing the minimum level of diversification that must be met for an annuity or life_insurance_contract to be treated as a variable_contract within the meaning of sec_817 the preamble to the temporary regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fed reg date the final regulations adopted with certain revisions not relevant here the text of the temporary regulations in revrul_2003_91 2003_33_irb_347 a variable_contract holder did not have control_over segregated account assets sufficient for the service to deem the variable plr-142785-08 contract holder the owner of the assets the variable_contracts at issue were funded by a separate_account that was divided into twelve subaccounts the issuing insurance_company could increase or decrease the number of subaccounts at any time but there would never be more than twenty subaccounts available under the contracts each subaccount offered a different investment strategy interests in the subaccounts were available solely through the purchase of a variable life or variable_annuity contract that qualified as a variable_contract under sec_817 the investment activities of each subaccount were managed by an independent investment adviser there was no arrangement plan contract or agreement between the contract holder and the issuing insurance_company or between the contract holder and the independent investment adviser regarding the availability of a particular subaccount the investment strategy of any subaccount or the assets to be held by a particular subaccount other than a contract holder’s right to allocate premiums and transfer funds6 among the available subaccounts all investment decisions concerning the subaccounts were made by the issuing insurance_company or the independent investment adviser in their sole and absolute discretion a contract holder had no legal equitable direct or indirect interest in any of the assets held by a subaccount but had only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concluded that based on all the facts and circumstances the contract holder did not have direct or indirect control_over the separate_account or any subaccount asset and therefore the contract holder did not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes in revrul_2003_92 2003_2_cb_350 a life_insurance_company issues variable life_insurance and annuity_contracts that are funded by a segregated_asset_account the segregated_asset_account is divided into sub-accounts each sub-account invests in a partnership none of which are publicly_traded_partnerships as defined under sec_7704 each partnership has an investment manager that selects such partnership’s specific investments in addition contract holders will not have any voting rights with respect to any partnership interests held by any of the sub-accounts each sub-account will meet the asset diversification test of sec_1_817-5 of the income_tax regulations at all times in example variable_annuity contracts are funded by sub- accounts that invest in partnerships that are available to qualified purchasers and accredited investors in private_placement offerings in example life_insurance contracts are funded by sub-accounts that invest in partnerships that are available to qualified purchasers and accredited investors in private_placement offerings in example both life_insurance contracts and an annuity_contracts are funded by sub- accounts that invest in partnerships that are only available through the purchase of an in revrul_2003_91 holder may change the allocation of premiums at any time and holder may transfer funds from one sub-account to another holder is permitted one transfer between sub-accounts without charge per thirty-day period any additional transfers during this period are subject_to a fee assessed against the cash_value of lic plr-142785-08 annuity_contract life_insurance_contract or other variable_contracts from insurance_companies the ruling holds that the holder of a variable_annuity or life_insurance_contract will be considered the owner for federal_income_tax purposes of the partnership interests that fund the variable_contracts if interests in the partnerships are available for purchase by the general_public the ruling further holds that if the holder of a variable_annuity is considered to be the owner of the partnership interests that fund the variable_contracts the contract holder must include interest dividend or other income derived from the partnership interests in gross_income in the year in which the income is earned analysis in the revenue rulings discussed above the service took the position that if the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets supporting the policy or contract the contract holder is viewed for federal_income_tax purposes as the owner of the underlying assets and as a result is currently taxed on any income and gains attributable to the underlying assets the service stated in revrul_2003_91 that the determination of whether the holder of a variable life_insurance_policy or variable_annuity contract possesses sufficient incidents_of_ownership over the assets of the separate_account underlying the variable life_insurance_contract or variable_annuity contract depends on all the relevant facts and circumstances in the instant case the fact that the upper-tier funds may invest in public mutual funds does not cause the contract owner to be treated as the owners of the public mutual funds shares for federal_income_tax purposes in revrul_82_54 the amounts held in the segregated_asset_account underlying a variable_contract were invested as the contract holder directed in shares of any or all of three open-end investment companies mutual funds each mutual_fund represented a different broad general investment strategy shares of the mutual funds were available only to insurance_company segregated_asset accounts while the mutual funds themselves were not available to the general_public the mutual funds held common stocks bonds and money market instruments all of which were available for purchase by members of the general_public the public availability of the assets held by the mutual funds did not lead to the conclusion that the issuing insurance_company was simply a conduit between the contract holders and their mutual funds or the underlying assets of the mutual funds revrul_82_54 held that the insurance_company not the contract holders was the owner of the mutual_fund shares similar to the mutual funds in revrul_82_54 the upper-tier funds are or will be available only to insurance_company segregated_asset accounts and will invest in assets that are available to the general_public in the current case instead of investing in common stocks bonds and money market instruments that are available to the general_public the upper-tier funds will also invest in rics and etfs that are plr-142785-08 available to the general_public based on the representations and facts presented by the taxpayer the contract owner in this case does not appear to have any more control_over the assets held under their contract than was the case in revrul_82_54 based on the representations presented by the taxpayer the upper-tier funds are not an indirect means of allowing a contract owner to invest in a public mutual_fund conclusion based on the authority cited above and the representations and facts presented by the taxpayer an upper-tier fund’s investment in public mutual funds will not cause the contract owners to be treated as the owners of the upper-tier fund’s shares for federal_income_tax purposes except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including any other facts and circumstances that might be pertinent to the treatment of the contracts under the investor_control doctrine this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in dollar_figure of revproc_2008_1 2008_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely s sheryl b flum branch chief branch financial institutions products
